DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 7, 8, 10-16 and has canceled claims 9, 18 and 19.  
Claims 7, 8, 10-17 and 20 remain pending in this application.  
The rejections to claims 7 and its dependent claims under 35 USC 112, first and second paragraphs set forth in the previous Office Action are withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 10-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Travis (PN. 6,847,488) in view of the US patent application publication by Abovitz et al (US 2015/0234477 A1) and US patent application publication by Masumura et al (US 2012/0050487 A1).
Claim 7 has been amended to necessitate the new grounds of rejection.  
Travis teaches a display device for displaying stereoscopic image that implicitly includes the method for the stereoscopic image using the display device.  The display device is provided with a transparent slab (1, Figures 1-6) that serves as the transparent optical element wherein the method comprises emitting light (from projector 3) to be recognized by an observer (25, Figure 5 and 6) as a stereoscopic image (30 or 31) from the optical element.  The observer is able to visually recognize a rear surface side of the display device, (due to the transparent nature of the element), through the optical element (1).  The stereoscopic image (30 or 31) may include two line segments that are parallel to one plane, (such as the two line segments that form the roof of the “housing image” at the front face of the image) and are not parallel to each other and one line segment, such as the line segment of the “housing” image extends in the depth direction, that is not parallel to the plane.  
Claim 7 has been amended to include the phrase “the transparent optical element comprises an incident surface for light from a light source to enter into the transparent optical element, a rear surface totally reflecting the light entered from the incident surface; and optical path changing unit disposed on the rear surface, the optical path changing unit changing an optical path of the light guide in the transparent optical element; and an outgoing surface emitting the light guide inside the transparent optical element and changed in the optical path by the optical path changing unit”.  
Abovitz et al in the same field of endeavor teaches a three dimensional display device that is comprised of a planar waveguide (2, Figures 5A, and 2) serves as a transparent optical element including an incident surface a rear surface and an optical path changing unit (2) including a diffractive optical element that may be disposed on the rear surface (Figure 4A).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to alternatively have the optical path changing unit including diffractive gratings to be disposed on the rear surface of the transparent optical element to provide alternative design for the display device.  
Claim 7 has further been amended to include the phrase “a reference image including two line segments orthogonal to each other is displayed separately from the stereoscopic image”.  
Travis teaches that different stereoscopic images (30 or 31) may be displayed, wherein separated images may be displayed, (please see 30, Figure 5).  It however does not teach explicitly to include a reference image.   Masumura et al in the same field of endeavor teaches a stereoscopic image display wherein a separated reference mark (M1, Figure 5) may be separately displayed.  The reference image (M1) includes two line segments orthogonal to each other.  It Masumura et al to include a reference image that is separately displayed for the benefit of allowing reference information may be also displayed and provided.  
With regard to the claim 8, the plane is parallel to the outgoing surface of the optical transparent element, (please see Figure 6).  
With regard to claims 10-11, 13 and 20, Masumura et al teaches that the two line segments of the reference image are parallel to the outgoing surface of the optical element.  The two line segments also interest at one point and the reference image may be formed of light emitted from the optical element.  
With regard to claim 12, this reference does not teach explicitly that the reference image further includes one line segment orthogonal to the two line segments.  However the possible line segment arrangement for the reference image is purely a design choice to one skilled in the art since whether to have a specific arrangement or not they all achieve the same result namely being a reference mark.  
With regard to claim 14,  Abovitz et al further teaches the three dimensional display device may include a plurality of planar waveguides (802a to 802d, please see Figures 8 and 9) that are superimposed on each other wherein each may serve as the optical elements to provide a respective three dimensional image in different spatial locations, (900a to 900c).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to make the reference image being formed by a separated optical element that superimposed with the optical element forming the stereoscopic image for the benefit of providing separated control for the reference image and the stereoscopic image.  


With regard to claim 17, Travis teaches a display device, (please see Figures 1-6) with stereoscopic images (30 or 31) that is displayed by the display method.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis, Abovitz et al and Masumura et al as applied to claim 1 and further in view of the patent application publication by Tzschoppe (US 2006/0056791 A1).
The display method for a stereoscopic image taught by Travis in combination with the teachings of Abovitz et al and Masumura et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 15, Masumura et al teaches that the display panel that the reference image is provided, may be provided on the optical element, however these references do not teach explicitly that the display panel is transparent.  Tzschoppe  teaches a stereoscopic image display wherein image could be provided by a transparent display panel, (1, please see Figures 1 and 15) that is provided on the optical element (4).  It would then have been obvious to one skilled in the art to alternatively use a transparent image sheet or panel to provide the image such as the reference image for the transparent image panel is quite well-known in the art.  
Response to Arguments
Applicant's arguments filed on February 23, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and rejected for the reasons set forth above.
In response to applicant’s arguments, the applicant is respectfully noted the lined through references are the references in the list that provided a copy.  
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872